IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 95-10928

                           Summary Calendar



ROBERT ZAMUDIO,
                                                Plaintiff-Appellant,

                                  versus

FREDERICO F. PENA, ET AL.,
                                                Defendants-Appellees.




             Appeal from the United States District Court
                  for the Northern District of Texas
                            (6:94-CV-031-C)


                             July 17, 1996

Before HIGGINBOTHAM,     EMILIO   M.   GARZA,    and   BENAVIDES,   Circuit
Judges.

PER CURIAM:*

     AFFIRMED.     See Local Rule 47.6.          Costs are taxed to the

appellant.     The appellant is warned that the filing of frivolous

appeals will result in sanctions.




     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.